Per Curiam.

The replications to the second and fourth pleas are unquestionably good, both containing a direct denial of the principal traversable fact set forth in the pleas, and be ing in good form.
As to the protestation and the averment being contradictory or inconsistent, we know of no such ground lor sustaining a demurrer.
As to the third plea, the replication is suited to it, and the issue tendered should have been joined, instead of pleading further by a rejoinder ; in which there is a palpable departure, as well as refusal to take issue upon the traverse.